


110 HR 611 IH: To eliminate the requirement that States collect Social

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 611
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. English of
			 Pennsylvania (for himself and Mr.
			 Holden) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To eliminate the requirement that States collect Social
		  Security numbers from applicants for recreational licenses.
	
	
		1.Elimination of requirement
			 that States collect social security numbers from applicants for recreational
			 licensesSection 466(a)(13)(A)
			 of the Social Security Act (42 U.S.C. 666(a)(13)(A)) is amended by striking
			 recreational license,.
		
